DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/22/2022 have been fully considered but they are not persuasive. Regarding independent claims 23, 35, and 39 Applicant argues:
 	“Specifically, Edwards fails to teach automatically selecting a scent for the user in response to detecting a physical location of a user,
 	Conversely, in the portions of Edwards that were cited by the Office, Edwards merely describes determining that a mobile device is in proximity to a beacon, and sending to the motile device a scent notification indicating that at least one scent is available to be experienced by the user. The scent notification includes a scent specification file that includes instructions for dispensing one or more scents (Paragraph [0010], Figures 16 and 23 of Edwards). The scent notification can enable the user to select a scent, or provide directions to a scent dispenser (Paragraphs [0210]- [0213] of Edwards).
 	The only selection of scents that is described by these portions of Edwards, is a selection performed manually by the user (Paragraph [0211] of Edwards).
 	It is respectfully asserted that this description of Edwards with respect to enabling a user to select a scent is fundamentally different from, and unrelated to, the recited features of: using a location sensor, detecting a physical location of a user; in response to said detecting, automatically selecting a scent for the user.
 	More specifically, Applicant asserts that Edwards fails to teach any automatic selection of a scent that is performed in response to detecting a physical location of a user.
 	Applicant further asserts that any attempt to interpret the reference of Edwards as allegedly including an operation of selecting a scent based on the location of the user, would be based on impermissible hindsight (see sections §§ 2142 and 2145.X.1 of the MPEP) that gleans knowledge only from the Present Application. Specifically, Edwards does not address a problem of how a scent is to be selected, and does not disclose the claimed solution to such a problem.
 	As a result, the cited art, alone or in combination, fails to teach or suggest, let alone disclose ‘using a location sensor, detecting a physical location of a user; in response to said detecting, automatically selecting a scent for the user’, as is now explicitly claimed.”
However, paragraph [0233] of EDWARDS et al. explicitly discloses:  “As another example, the scent dispensing device may include a motion or proximity sensor to automatically detect when the user is near the scent dispensing device.” (emphasis added). Furthermore, paragraph [0234] explicitly discloses:  “At 2806, responsive to detecting the user is in proximity to the scent dispensing device and ready for a scent to be dispensed, the scent dispensing device is controlled to dispense at least one scent.” (emphasis added). Thus, there is clear and explicit disclosure in the prior art of “automatically selecting a scent for the user in response to detecting a physical location of a user”, as argued, and/or “in response to said detecting, automatically selecting a scent for the user, wherein said automatically selecting the scent for the user is performed based on the physical location of the user”, as claimed. Therefore, this argument is not convincing.
 	Regarding independent claims 23, 35, and 39 Applicant argues:
 	“Applicant respectfully submits that the cited art does not disclose applying the scent on the user to fragrance the user with the scent at the physical location, whereby the user is fragranced with different scents at different physical locations.
 	Specifically, it is respectfully asserted that Edwards fails to teach applying the scent on the user to fragrance the user with the scent at the physical location of the user that was detected by the location sensor prior to selecting the scent for the user.
 	Conversely, in the portions of Edwards that were cited by the Office, Edwards merely describes that the beacon sends a scent notification to the mobile device (at step 2802), and nest the user reaches a scent dispensing device, and scent is dispensed from the scent dispensing device (Paragraphs [0213], [0233]-[0234] and Figure 16 of Edwards). This description of Edwards is directed to the mobile device obtaining a scent notification in a first location, and the user reaching a scent dispensing device in a second, different, location...
 	According to all of these description of Edwards, the location of the user when obtaining the scent notification is a different location from the location of a nearest scent dispensing device to which the user is directed. This contradicts the recited feature of: applying the scent on the user to fragrance the user with the scent at the physical location of the user that was detected by the location sensor. prior to selecting the scent for the user.
 	As a result, the cited art, alone or in combination, fails to teach or suggest, let alone disclose ‘applying the scent on the user to fragrance the user with the scent at the physical location’, as is explicitly claimed.
 	The same arguments are valid, mutatis mutandis, also in regard to current Claims 35 and 39.”
However, “applying the scent on the user to fragrance the user with the scent at the physical location” is taught by EDWARDS et al. because paragraph [0213] teaches a “mechanism that engages customers’ olfactory sense” (emphasis added). In order to engage the olfactory sense, a scent is absorbed or applied to a user which provides a fragrance. Furthermore, this application happens because of the dispenser at the first physical location. Additionally, it is clear from paragraphs [0213] that “retailers may be able to reach customers located proximate to retail locations by providing customers with scents that correspond to particular products” (emphasis added). Thus, there is clear and explicit disclosure in the prior art of “applying the on the user to fragrance the user with the scent at the physical location, whereby the user is fragranced with different scents at different physical locations” because the process disclosed in Figure 28 and paragraphs [0233]-[0234] maybe used in combination with the disclosure of paragraph [0213] to provide location dependent scents. Therefore, this argument is not convincing.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,803,296. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims in the present application overlaps with the scope of the claims in the parent patent in such a way as to be an obvious variant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites the limitation "the dispenser" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23-25, 27-28, 30, 34-35, and 39-40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by EDWARDS et al. (USPGPUB 2017/0070845).
 	Regarding claim 23, EDWARDS et al. disclose a method comprising: 
using a location sensor, detecting a physical location of a user (see paragraphs [0010] and [0233]); 
in response to said detecting, automatically selecting a scent for the user, wherein said automatically selecting the scent for the user is performed based on the physical location of the user (see paragraphs [0233]-[0234]); and
applying the scent (see paragraph [0234]) on the user to fragrance the user with the scent at the physical location (see “automatically detect” in paragraph [0233]), whereby the user is fragranced with different scents at different physical locations (see Figure 16 and paragraph [0213]).
	Regarding claim 24, EDWARDS et al. disclose the method of Claim 23 comprising selecting the scent for the user based on a type of the physical location, whereby the user is fragranced with the different scents at different types of physical locations (see paragraph [0213]).
	Regarding claim 25, EDWARDS et al. disclose the method of Claim 23, wherein the location sensor is operatively coupled with an event detecting component, wherein the event detecting component is configured to detect an event of the user arriving at the physical location (see paragraphs [0233]-[0234]).
	Regarding claim 27, EDWARDS et al. disclose the method of Claim 23, wherein the scent is selected based on the physical location (see Figure 16 and paragraph [0213]) and based on a characterization of the user, wherein the characterization is selected from: a gender of the user; an identity of the user (see paragraph [0228]); an age of the user; and a demographic profile of the user.
	Regarding claim 28, EDWARDS et al. disclose the method of Claim 23, wherein said applying comprises applying, by a dispenser, a perfume having the scent (see paragraph [0234]).
	Regarding claim 30, EDWARDS et al. disclose the method of Claim 28, wherein the dispenser comprises a fast release dispenser configured to apply a specific perfume from a plurality of perfume cartridges (see paragraph [0243]), wherein each specific perfume from the plurality of perfume cartridges is associated with a specific physical location (see paragraph [0169]). 
	Regarding claim 34, EDWARDS et al. disclose the method of Claim 28, wherein said applying comprises transmitting an instruction to a dispensing component (see paragraph [0234]); wherein, in response to the instruction, the dispensing component is configured to apply the scent on the user (see paragraph [0234] and “engages customers’ olfactory sense” in paragraph [0213]).
	Regarding claim 35, EDWARDS et al. disclose a system comprising: 
a location sensor (see “proximity sensor” in paragraph [0233]) configured to detect a physical location of a user; 
a processor (see “a processor” in paragraph [0015]) configured to, in response to the location sensor detecting the physical location of the user (see paragraphs [0010] and [0233]), automatically select a scent for the user (see paragraphs [0233]-[0234])), wherein the scent is selected based on the physical location of the user (see paragraph [0213]); and 
a dispenser (1602 or 1622) configured to apply the scent on the user (see paragraph [0234] and “engages customers’ olfactory sense” in paragraph [0213]) to fragrance the user with the scent at the physical location (see paragraph [0234]), whereby the user is fragranced with different scents at different physical locations (see Figure 16 and paragraph [0213]).
	Regarding claim 39, EDWARDS et al. disclose a method comprising: 
based on first sensor (1602) readings (see “beacon” in paragraph [0234]) from a location sensor (see “GPS” in paragraph [0233]), detecting a first physical location of a user (see Figure 16); 
in response to said detecting the first physical location of the user (see paragraph [0233]), automatically selecting a first scent for the user (see paragraphs [0233]-[0234]); 
at the first physical location, applying the first scent on the user to fragrance the user with the first scent (see paragraph [0234] and “engages customers’ olfactory sense” in paragraph [0213]); 
based on second sensor (1622) readings (see “beacon” in paragraph [0234]) from the location sensor (see “GPS” in paragraph [0233]), detecting a second physical location of the user, wherein the second physical location does not overlap with the first physical location (see Figure 16); 
in response to said detecting the second physical location of the user, automatically selecting a second scent for the user (see paragraphs [0233]-[0234]); and 
at the second physical location, applying the second scent on the user to fragrance the user with the second scent, wherein the first scent and the second scent are different scents (see paragraph [0234] and “engages customers’ olfactory sense” in paragraph [0213]).
	Regarding claim 40, EDWARDS et al. disclose the method of Claim 39, wherein said applying the first and second scents is performed by a dispenser (see paragraph [0234]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over EDWARDS et al. (USPGPUB 2017/0070845) as applied to claims 23-25, 27-28, 30, 34-35, and 39-40 above, and further in view of Lam et al. (USP 5,425,887).
	Regarding claim 31, EDWARDS et al. disclose the method of claim 28. However, they do not disclose a method wherein the perfume comprises a fast evaporating perfume that is configured to evaporate before arrival of the user at a subsequent physical location. Lam et al. disclose a method wherein the perfume comprises a fast evaporating perfume that is configured to evaporate before arrival of the user at a subsequent physical location (see column 10 lines 40-44). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by EDWARDS et al. by including a method wherein the perfume comprises a fast evaporating perfume that is configured to evaporate before arrival of the user at a subsequent physical location, as disclosed by Lam et al., for the purpose of providing perfume consisting of only top notes (see column 10 lines 40-44).
	Regarding claim 32, EDWARDS et al. disclose the method of claim 28. However, they do not disclose a method wherein the perfume consists of a top note. Lam et al. disclose a method wherein the perfume consists of a top note (see column 10 lines 40-44). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by EDWARDS et al. by including a method wherein the perfume consists of a top note, as disclosed by Lam et al., for the purpose of providing perfume consisting of only top notes (see column 10 lines 40-44).
Claims 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over EDWARDS et al. (USPGPUB 2017/0070845) as applied to claims 23-25, 27-28, 30, 34-35, and 39-40 above, and further in view of Sullivan (USP 5,050,798).
 	Regarding claim 31, EDWARDS et al. disclose the method of claim 28. However, they do not disclose a method wherein the perfume comprises a fast evaporating perfume that is configured to evaporate before arrival of the user at a subsequent physical location. Sullivan discloses a method wherein the perfume comprises a fast evaporating perfume that is configured to evaporate before arrival of the user at a subsequent physical location (see column 3 lines 54-57). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by EDWARDS et al. by including a method wherein the perfume comprises a fast evaporating perfume that is configured to evaporate before arrival of the user at a subsequent physical location, as disclosed by Sullivan, for the purpose of providing “a fast evaporating fragrance” (see column 3 lines 56-57).
	Regarding claim 32, EDWARDS et al. disclose the method of claim 28. However, they do not disclose a method wherein the perfume consists of a top note. Sullivan discloses a method wherein the perfume consists of a top note (see column 3 lines 54-57). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by EDWARDS et al. by including a method wherein the perfume consists of a top note, as disclosed by Sullivan, for the purpose of providing “a fast evaporating fragrance” (see column 3 lines 56-57).
Claims 33 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over EDWARDS et al. (USPGPUB 2017/0070845) as applied to claims 23-25, 27-28, 30, 34-35, and 39-40 above, and further in view of Johns (USP 7,320,459).
	Regarding claim 33, EDWARDS et al. disclose the method of claim 28. However, they do not disclose a method wherein an evaporating coefficient of the perfume is between 1 and 14. Johns discloses a method wherein an evaporating coefficient of the perfume is between 1 and 14 (see column 7 lines 36-40). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by EDWARDS et al. by including a method wherein an evaporating coefficient of the perfume is between 1 and 14, as disclosed by Johns, for the purpose of defining evaporation characteristics of a scent fluid (see column 7 lines 36-40).
	Regarding claim 38, EDWARDS et al. disclose the system of Claim 35, wherein said dispenser is configured to apply the scent by dispensing a perfume (see paragraphs [0169] and [0234] and “engages customers’ olfactory sense” in paragraph [0213]). However, they do not disclose a method wherein an evaporating coefficient of the perfume is between 1 and 14. Johns discloses a system wherein an evaporating coefficient of the perfume is between 1 and 14 (see column 7 lines 36-40). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by EDWARDS et al. by including a system wherein an evaporating coefficient of the perfume is between 1 and 14, as disclosed by Johns, for the purpose of defining evaporation characteristics of a scent fluid (see column 7 lines 36-40).
Claim 29 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over EDWARDS et al. (USPGPUB 2017/0070845) as applied to claims 23-25, 27-28, 30, 34-35, and 39-40 above, and further in view of KIM et al. (USPGPUB 2011/0226864).
	Regarding claim 29, EDWARDS et al. disclose the method of claim 28. However, they do not disclose a method wherein the dispenser and the location sensor are co-located within a body-worn apparatus. KIM et al. disclose a method wherein the dispenser and the location sensor (see paragraph [0009]) are co-located within a body-worn apparatus (this would be the pocket of the user’s pants). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by EDWARDS et al. by including a method wherein the dispenser and the location sensor are co-located within a body-worn apparatus, as disclosed by KIM et al., for the purpose of emitting a fragrance in a mobile device (see paragraph [0009]).
	Regarding claim 41, EDWARDS et al. disclose the method of claim 39. However, they do not disclose a method wherein the dispenser and the location sensor are co-located within a body-worn apparatus that is worn by the user. KIM et al. disclose a method wherein the dispenser and the location sensor (see paragraph [0009]) are co-located within a body-worn apparatus that is worn by the user (this would be the pocket of the user’s pants). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by EDWARDS et al. by including a method wherein the dispenser and the location sensor are co-located within a body-worn apparatus that is worn by the user, as disclosed by KIM et al., for the purpose of emitting a fragrance in a mobile device (see paragraph [0009]).
Claim 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over EDWARDS et al. (USPGPUB 2017/0070845) as applied to claims 23-25, 27-28, 30, 34-35, and 39-40 above, and further in view of Hu (USPGPUB 2010/0155414).
	Regarding claim 36, EDWARDS et al. disclose the system of claim 35. However, they do not disclose a system wherein the dispenser is embedded within a body- worn item, wherein the body-worn item is selected from the group consisting of: augmented reality glasses; a bracelet; a tie; a cufflink; a scarf; a jewelry pin; and a necklace. Hu disclose a system wherein the dispenser is embedded within a body-worn item, wherein the body-worn item is selected from the group consisting of: augmented reality glasses; a bracelet; a tie; a cufflink; a scarf; a jewelry pin; and a necklace (see Figure 4). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by EDWARDS et al. by including a system wherein the dispenser is embedded within a body- worn item, wherein the body-worn item is selected from the group consisting of: augmented reality glasses; a bracelet; a tie; a cufflink; a scarf; a jewelry pin; and a necklace, as disclosed by Hu, for the purpose of providing a fragrance dispenser that is adapted to be worn (see paragraph [0044]).
	Regarding claim 37, EDWARDS et al. in view of Hu disclose the system of claim 36. Furthermore, Hu disclose a system wherein said location sensor (see “wireless data link” in paragraph [0037] and “a wireless link using any conventional wireless protocol” in paragraph [0042]) is embedded within the body-worn item (see Figure 4). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by EDWARDS et al. by including a system wherein said location sensor is embedded within the body-worn item, as disclosed by Hu, for the purpose of providing a fragrance dispenser that is adapted to be worn (see paragraph [0044]) including “a wireless link using any conventional wireless protocol” (see paragraph [0042]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.C.
8/27/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655